{¶ 23} I respectfully dissent. *Page 11 
 {¶ 24} Considering the evidence in the light most favorable to the prosecution, I do not believe that the State presented sufficient evidence to allow any rational trier of fact to find the essential elements of the crime proven beyond a reasonable doubt. Before Martin could be convicted of receiving stolen property, the State must prove a theft, i.e., that the particular property recovered was stolen. In this case, there was no evidence to link specific items found in Martin's car with the inventory reported as stolen by Victoria's Secret or American Eagle Outfitters. The managers of both stores admitted that they did not check the inventory of their respective stores to determine whether the items returned to them by police had in fact been stolen, or if so, whether those items had been stolen that day.
 {¶ 25} The majority asserts that the evidence "convinces" them that either Martin or one of her passengers stole the items found in her car that day. The record, however, is devoid of evidence linking the items found in Martin's car to anything identified as stolen on that day or any other. While the evidence may be convincing that Martin was in receipt of stolen property, clear and convincing evidence is insufficient to sustain a conviction. Without some evidence to substantiate that the particular items found in her car corresponded to items stolen from Victoria's Secret and American Eagle Outfitters, I do not believe that there is sufficient evidence to establish Martin's guilt beyond a reasonable doubt. Accordingly, I would reverse her conviction. *Page 1